DETAILED ACTION
This action has been made in response to the amendments/remarks filed on June 22, 2022. This action is made final.
Claims 1-8, 10-13, and 14 are pending. Claims 1, 13, and 15 have been amended. Claims 1, 13, and 15 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive. 
With respect to the 112b rejection, Applicant refers to Figs. 16-18 and page 13 line 15 through page 15 line 10 of the originally filed specification for clearly linking or associate the disclosed structure, material, or acts to the function recited in the claim limitation. However, the examiner respectfully disagrees. Figs. 16-18 merely disclose block diagrams for the units and the corresponding claimed function; however, the relied upon features do no teach any structure or material capable of performing the claimed function not does it clearly link any such structure to the claimed function. Furthermore, while applicant notes the embodiments may be implemented in combination of hardware and/or software, it is noted that a generic recitation of “hardware” does not clearly link the structure or material capable of performing the claimed function. As such, the previous 112b rejection is maintained.
Applicant further argues previously cited Schowengerdt fails to teach “define and set one or more selection criteria”. However, the examiner respectfully disagrees. It is noted the originally filed specification fails to recite “define” and/or “set” of one or more selection criteria. Rather, Applicant refers to page 13-14 which recites “applying the selection criteria”. As such, the broadest reasonable interpretation of “applying”, which includes to put to use/operation/effect, to bring to action, and/or to have relevance, will be used to interpret the claim limitation. It is further noted the claims recited that “the selection criteria” must be met before an interaction with an interactive element can be performed. As such, any recognized input operation, reads upon a “selection criteria”. In the present case, Schowengerdt teaches inferring a user input based on historical attributes of a user including end user characteristics. In other words, how an input is determined/inferred (i.e., selection criteria) is based on historical attributes and/or end user characteristics and, therefore, reads upon the claimed limitation. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “a user profile obtaining unit operable to obtain", “an interactive element identification unit operable to identify”, and “a content modification unit operable to modify” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language “to obtain”, “to identify”, and “to modify”, respectively, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 1-8 and 10-12, the claims are rejected under 35 USC 112, 2nd paragraph, for failing to clearly link or associate the disclosed structure, material, or acts to the function recited in the claim limitation, thereby invoking 35 USC 112, 6th paragraph.  The claim limitation “a user profile obtaining unit operable to obtain", “an interactive element identification unit operable to identify”, and “a content modification unit operable to modify” uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because the written description fails to clearly link or associated the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th Paragraph applicant may:
	(a)	Amend the claim to add structure, material or acts that are sufficient to perform the claimed function; or
	(b)	Present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.

	
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8, 10, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt et al. (USPPN: 2014/0267420; hereinafter Schowengerdt) in further view of Liu et al. (USPPN: 2018/0052514; hereinafter Liu).
	As to claim 1, Schowenderdt teaches A processing system for modifying interactive content in dependence upon a user profile (e.g., see Abstract, [0018]), the system comprising: 
	a user profile obtaining unit operable to obtain the user profile, comprising information about head motion and eye motion for a user (e.g., see [0018], [0021] teaching receiving user specific historical attributes for a user (i.e., user profile), the attributes including information about eye and head movements of a user); 
	an interactive element identification unit operable to identify interactive elements in displayed content (e.g., see [0135], [0243], [0264] teaching identifying virtual objects, wherein the virtual objects can includes interactive elements, see [0130]-[0131]); and 
	a content modification unit operable to modify interactions between a user and one or more of the identified interactive elements in dependence upon the obtained user profile (e.g., see Abstract, [0041], [0261], [0275] teaching modifying interactions between a user and the one or more virtual objects based on predicted user head movement, wherein the predicted user head movement is based on historical attributes (i.e., profile) of the user), wherein:
	the content modification unit is operable to define and set one or more selection criteria for one or more of the identified interactive elements in dependence upon the obtained user profile, and the selection criteria must be met before an interaction with an interactive element can be performed (e.g., see [0132]-[0133] wherein the input is inferred from a variety of sources including user historical attributes including end user characteristics, wherein the system selects an object based on the inferred input (i.e., selection criteria must be met before interaction). It is noted Applicant’s originally filed specification fails to describe “define and set” one or more selection criteria and refers to page 13-14 which discusses “applying” selection criteria. The broadest reasonable interpretation of “applying” includes to put to use/operation/effect, to bring to action, and/or to have relevance (see Merriam Webster Dictionary). As such, Schowengerdt, having taught using historical attributes of a user including end user characteristics for interpreting when an input is received, therefore, puts to use/action/operation/effect recognizing an input (i.e., selection criteria) based on a user profile).
	While Schowenderdt teaches the recited limitation, for the purposes of compact prosecution and in the same field of endeavor of gaze inputs, Liu teaches the content modification unit is operable to define and set one or more selection criteria for one or more of the identified interactive elements in dependence upon the obtained user profile (e.g., see Fig. 2, [0026], [0027], [0052], [0053] teaching identifying and setting one or more control data for interacting with displayed content based upon a user profile). Accordingly, it would have been obvious to modify Schowengerdt in view of Liu with a reasonable expectation of success. One would have been motivated to make such a modification to quickly and easily use eye tracking systems without needing to perform interruptive calibration procedures (e.g., see [0005]-[0006] of Liu).

	As to claim 2, the rejection of claim 1 is incorporated. Schowengerdt further teaches wherein the user profile identifies user preferences for eye motion and head motion (e.g., see [0018], [0021], [0144] wherein the historical attribute information includes user preferences with respect to eye and head movements).  

	As to claim 3, the rejection of claim 2 is incorporated. Schowengerdt further teaches wherein the user profile identifies proportions of head motion and eye motion used by a user in performing one or more viewing transitions between displayed content elements (e.g., see [0144], [0153] wherein the historical attribute information includes relationships between eye and head movement when viewing content).  

	As to claim 6, the rejection of claim 1 is incorporated. Schowengerdt further teaches wherein the interactive element identification unit is operable to identify a selection area associated with each of the interactive elements (e.g., see [0131]-[0132] wherein the selection includes input of the virtual objects and/or objects in the field of view).  

	As to claim 7, the rejection of claim 1 is incorporated. Schowengerdt further teaches wherein the content modification unit is operable to relocate one or more of the identified interactive elements (e.g., see Abstract, [0037], [0041], [0151] [0261], [0275] teaching relocating objects based on a field of view of a user).  

	As to claim 8, the rejection of claim 7 is incorporated. Schowengerdt further teaches wherein the content modification unit is operable to relocate one or more of the identified interactive elements to an area outside of an area visible to a user at that user's preferred head orientation and eye orientation (e.g., see [0040], [0096], [0122], [0181] wherein the virtual objects are relocated in response to user head/eye motion, wherein some virtual objects are related to visual representations of physical objects such that changing the field of view to exclude the object would exclude the virtual object.  

	As to claim 10, the rejection of claim 1 is incorporated. Schowengerdt teaches a wherein the selection criteria comprises a required degree of overlap between a user's eye-in-head radius and an interactive element, and wherein the eye-in-head radius is a measure of the range of a user's gaze for a particular head position as identified from the user profile (e.g., see [0133], [0245] teaching selection is based on the virtual object and end user characteristics including relationship between head and eye movements, wherein the relationship between the head and eye movements includes a range a user can gaze within a particular head location).

	As to claim 13, the claims is directed to the method implemented on the system of claim 1 and is similarly rejected.

	As to claim 15, the claim is directed to the non-transitory machine-readable storage medium performing the actions implemented on the system of claim 1 and is similarly rejected.

	

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt and Liu, as applied above, and in further view of Ghajar (USPPN: 2015/0130703; hereinafter Ghajar).
	As to claim 4, the rejection of claim 2 is incorporated. While Schowengerdt teaches identifying a group of end users, Schowendgerdt fails to explicitly teach wherein the user profile identifies a user as belonging to one or more categories in dependence upon their preferences for eye motion and head motion.  
	However, in the same field of endeavor of modifying content based on user eye gaze, Ghajar teaches wherein the user profile identifies a user as belonging to one or more categories in dependence upon their preferences for eye motion and head motion (e.g., see [0093-[0095] wherein profile data includes grouping users by demographic information). Accordingly, it would have been obvious to modify Schowengerdt-Liu in view of Ghajar in order to easily associate a profile to similarly defined people (e.g., see [0095] of Ghajar).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt and Liu, as applied above, and in further view of Veeramani et al. (USPPN: 2019/0038964; hereinafter Veeramani).
	As to claim 5, the rejection of claim 2 is incorporated. Schowengerdt fails to teach wherein the user profile identifies a preferred head orientation and eye orientation for a user.  
	However, in the same field of endeavor of modifying content based on user eye gaze, Veeramani teaches wherein the user profile identifies a preferred head orientation and eye orientation for a user (e.g., see [0015], [0020], [0034]-[0036] wherein user profile data includes user tolerance ranges (i.e., preferred)
 for head and eye gaze). Accordingly, it would have been obvious to modify Schowengerdt-Liu in view of Veeramani to account for user tolerance and comfort levels (e.g., see [0010] of Veeramani).

	
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt and Liu, as applied above, and in further view of Publicover et al. (USPPN: 2016/0274660; hereinafter Publicover).
	As to claim 11, the rejection of claim 1 is incorporated. While Schowengerdt teaches a selection may be based on the position and/or orientation of an end user head and/or eye movements and historical attributes of the user, Schowengerdt fails to explicitly teach wherein the selection criteria for one or more of the identified interactive elements comprises a comparison between an attempted gaze selection by the user and an expected change in gaze identified from information in the user profile.  
	However, in the same filed of endeavor of hands-free selection of objects, Publicover teaches wherein the selection criteria for one or more of the identified interactive elements comprises a comparison between an attempted gaze selection by the user and an expected change in gaze identified from information in the user profile (e.g., see [0006], [0039], [0100], [0110], [0127], [0137], [0220]-[0222], [0234], [0239] teaching identifying between voluntary eye movements for providing input by comparing user input to known data representing involuntary (non-selection) user input). Accordingly, it would have been obvious to modify Schowengerdt-Liu in view of Publicover in order to discern the intent of a user based one the movements of the eyes (e.g., see Abstract)

	As to claim 12, the rejection of claim 11 is incorporated. Publicover further teaches wherein the selection criteria is satisfied if the attempted gaze selection by the user deviates from an expected change in gaze identified from information in the user profile (e.g., see [0006], [0039], [0100], [0110], [0127], [0137], [0220]-[0222], [0234], [0239] teaching identifying between voluntary eye movements for providing input by comparing user input to known data representing involuntary (non-selection) user input, wherein the signal is identified as being a voluntary (i.e., selection) input when it is different from an involuntary input)..


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179